Per Curiam:
After a careful examination of this case we find nothing to justify us in reversing the decree of the court below. The charge of conspiracy, contained in the twenty-fifth paragraph, is all that gives force to the bill, and this charge is not sustained by the master. On the contrary, he finds, and in this he is sustained by the evidence, that there is nothing to support the charge of fraud and conspiracy as to Schwartz, the only respondent who made defence, and the person against whom this bill is principally directed. It would consume much time, and serve no useful purpose, to discuss the case in detail. We think the hill was properly dismissed.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.